                                                       U.S. Department of Justice

                                                       United States Attorney

                                                       Eastern District of Pennsylvania

Anthony J. Carissimi                                  615 Chestnut Street
Direct Dial: (215) 861-8450                           Suite 1250
Facsimile: (215) 861- 8618                            Philadelphia, Pennsylvania 19106-4476
E-mail Address: Anthony.carissimi@usdoj.gov           (215) 861-8200




                                                      April 12, 2021


U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

          Re:       United States v. Karanjot Singh
                    No. 21-CR-142

Dear Clerk:

       Please unseal the Indictment in the above-captioned case. The indictment was returned on April
8, 2021.




                                                      Very truly yours,

                                                      JENNIFER ARBITTIER WILLIAMS
                                                      Acting United States Attorney


                                                      /s/ Anthony J. Carissimi
                                                      Anthony J. Carissimi
                                                      Assistant United States Attorney
